DETAILED ACTION
This is in response to the applicant’s communication filed on 08 November 2018 wherein:
Claims 1-23 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
1. A method for automated clearance review of digital content, comprising: 
analyzing a digital content presentation with an artificial intelligence (AI) model trained to identify items appearing in the digital content presentation that are known to be clear of intellectual property rights encumbrances; 
analyzing the digital content presentation with an Al model trained to determine which items appearing in the digital content presentation that are not known to be clear are likely to be generic; 
analyzing the digital content presentation with an Al model that ignores identified items known to be clear or determined to likely be generic and is trained to determine which remaining items appearing in the digital content presentation are potentially subject to one or more intellectual property rights encumbrances; and 
generating a report identifying the remaining items appearing in the digital content presentation that are potentially subject to one or more intellectual property rights encumbrances.


Step 1: The claim recites a method and therefore, falls into a statutory category.  Similar independent claims 22 and 23 recite a system and a computer readable medium, and therefore, also fall into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of analyzing a digital content presentation are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting the processors (claim 22), memory (claim 22), and computer-readable medium (claim 23) (Examiner notes that the AI model in claim 1 is not claimed as embodied on a computer readable medium and may simply be a mathematical model) , nothing in the claim elements precludes the step from practically being performed in the mind.  The Examiner notes that the claim limitations describing the AI model are not positively claimed; the only positive claim limitations are analyzing a digital content presentation with an AI model and generating a report.  The claims do not positively recite the limitations regarding identifying various items, training, or ignoring various items.  Further, the claim limitations indicate that the analyzing is performed “with” an AI model which does not exclude a human being from using an AI model while analyzing the presentation and does not positively indicate that the AI model is performing the analyzing.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (Examiner notes that the AI model is claimed at such a high level as to be considered generic), then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Also, the limitations of analyzing a digital content presentation are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Examiner notes that the analysis is being performed for the purpose of identifying content that may be subject to IP rights and therefore, amounts to a legal clearance review of the content.  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of processors (claim 22), memory (claim 22), and computer-readable medium (claim 23).  The computer is recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the “generating a report” limitation may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the analyzing a digital content presentation steps amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the “generating a report” limitation) as WURC (see 2106.05(d), identifying storing information in memory as WURC, as recognized by Versata, and identifying electronic recordkeeping as WURC, as recognized by Alice).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-21 merely add further details of the abstract steps/elements recited in claim 1 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-21 are also non-statutory subject matter.

Dependent claim 2 further limits the abstract idea by introducing the elements of digitally replacing items, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 3-10 provide further descriptive limitations of the elements included in the report, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claims 11 and 12 provide further descriptive limitations of the report, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 12-15 further limits the abstract idea by introducing the element of an interactive tool which shows various data, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 16-21 further limit the abstract idea by introducing the elements of parsing data to identify classes, which does not include a practical application or significantly more than the abstract idea.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea.  
	
Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-7, 11-16, 18, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US 20170374399), in view of Ralph H. Folsom & Larry L. Teply, Trademarked Generic Words, 70 TRADEMARK REP. 206 (1980) (hereinafter Folsom), and further in view of Katz et al. (US 20180084310).

Referring to claim 1:
Rao discloses a method for automated clearance review of digital content, comprising: 

analyzing a digital content presentation...to identify items appearing in the digital content presentation that are known to be clear of intellectual property rights encumbrances (Rao [0023][0066] In addition, for each placeholder object that is replaced with a product placement material (obtained legally from a promoter of products), the usage of the marketing material provided by the promoter and the license for using that marketing material is tracked by the clearance manager 229[0066] where the placeholder objects which are licensed are the items that are known to be clear and where Examiner notes that the specification, on pages 1-3, indicates that an item is clear if licensing rights have been secured); 

analyzing the digital content presentation...that ignores identified items known to be clear or determined to likely be generic...to determine which remaining items appearing in the digital content presentation are potentially subject to one or more intellectual property rights encumbrances (Rao [0066] If a promoter fails to provide a clearance for the use of a marketing material for replacement, then the clearance manager 229 marks those associated placeholder objects for additional replacement with a new product placement[0066] where marking the objects that do not have clearance is ignoring the clear or generic items to determine the remaining items subject to IP rights encumbrances); and 

generating a report identifying the remaining items appearing in the digital content presentation that are potentially subject to one or more intellectual property rights encumbrances (Rao [0066][0076] The clearance manager 229 helps a user determine all the various replacements planned, all the placeholder objects marked for replacements, and it communicates and tracks clearance needs for those replacements by product placement materials, etc.[0066] and The user input manager 315 also enables creating and reviewing a report identifying all clearance issues, music, products and brands used for product placements, and permission requirements that are being tracked by a permission tracking manager 377[0076]).

As above, Rao discloses a system for facilitating clearance reviews for digital media (Rao [0016][0022]-[0023]).  Rao discloses analyzing the digital content presentation to determine which items appearing in the digital content presentation need clearance (Rao [0023]-[0025][0066] where permission is obtained as necessary, as stated in [0025] and objects that need clearance are marked in [0066]).  Rao does not disclose ...determine which items appearing in the digital content presentation that are not known to be clear are likely to be generic.

However, Folsom teaches that generic content is not protected by trademark law (Folsom page 206).  

Rao discloses performing clearance reviews for digital media and indicates that permission must be obtained as necessary (Rao [0025]).  Rao does not provide that permission is not necessary in cases where an item is generic; Folsom teaches this (Folsom page 206).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the clearance review system of Rao the ability to determine objects that are generic objects as Folsom indicates these objects do not need clearance in order to gain the commonly understood benefits of providing a legal clearance review of digital content in order to avoid legal action.  All this would be accomplished with no unpredictable results.

Rao, as modified by Folsom, discloses a system for facilitating clearance reviews for digital media (Rao [0016][0022]-[0023]).  Rao, as modified by Folsom, does not disclose that the analyzing is performed with an artificial intelligence (AI) model that is trained.

However, Katz teaches a related system for identifying objects in a video (abstract).  Katz teaches that the analyzing is performed with an artificial intelligence (AI) model that is trained (Katz [0024]  Various image object recognition techniques are known in the field, and the present disclosure is not specific to any one object recognition technique to identify logos or other objects. While various such techniques will be known to one of ordinary skill in the art, a brief overview is provided below. As used herein, a neural network may generally be considered to be one type of classifier, and a classifier in turn may be considered to be one type of machine learning model. As will be appreciated by one of ordinary skill in the art, while neural networks are sometimes used....[0024] where a neural network is an artificial intelligence model).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Rao and Folsom to incorporate a trained AI model as taught by Katz because this would provide a manner for performing object recognition (Katz at [0024]), thus aiding the user in review of video content.

Referring to claim 2:
Rao discloses automatically digitally replacing items in the appearing in the digital content presentation that are potentially subject to one or more intellectual property rights encumbrances with corresponding items that are not subject to one or more intellectual property rights encumbrances (Rao [0066] If a promoter fails to provide a clearance for the use of a marketing material for replacement, then the clearance manager 229 marks those associated placeholder objects for additional replacement with a new product placement to be conducted by the replacement manager 223[0066]).

Referring to claim 5:
Rao discloses wherein the report identifies one or more objects appearing in the digital content presentation that are potentially subject to one or more intellectual property rights encumbrances (Rao [0013][0067] The clearance manager 229 helps a user determine all the various replacements planned, all the placeholder objects marked for replacements, and it communicates and tracks clearance needs for those replacements by product placement materials, etc.[0067]).

Referring to claim 6:
Rao discloses wherein the report identifies one or more sounds appearing in the digital content presentation that are potentially subject to one or more intellectual property rights encumbrances (Rao [0016][0029][0067] A spoken product placement occurs when an actor or off-screen voice mentions a product, service, or corporation. Replacing audio clips with another that promotes a different product or service is supported by the infrastructure 107[0029]).

Referring to claim 7:
Rao discloses wherein the report identifies music appearing in the digital content presentation that is potentially subject to one or more intellectual property rights encumbrances (Rao [0067][0076] The user input manager 315 also enables creating and reviewing a report identifying all clearance issues, music, products and brands used for product placements, and permission requirements that are being tracked by a permission tracking manager 377[0076]).



Referring to claim 11:
Rao discloses wherein the report is configured so that multiple instances of items that are potentially subject to one or more intellectual property rights encumbrances are represented by a single object so that they appear only once in the report (Rao [0034]-[0036][0041][0066][0067][0076] where the locations for each object are detected in each scent and marked and noted).

Referring to claim 12:
Rao discloses wherein the report is in electronic form and includes an interactive tool (Rao [0066][0076]  The clearance manager 229, in one configuration, provides screens (through the website 215 for example, or via other interfaces) for browsing through placeholder objects that are stored in the placeholder database 217[0066]).

Referring to claim 13:
Rao discloses wherein the interactive tool is configured to show a user a number of instances of items flagged as being potentially subject to one or more intellectual property rights encumbrances (Rao [0034]-[0036][0041][0066][0067][0076] The clearance manager 229, in one configuration, provides screens (through the website 215 for example, or via other interfaces) for browsing through placeholder objects that are stored in the placeholder database 217. Such browsing is also conducted, based on user preference, by scenes, or from a first placeholder object to the next until the end (and back in reverse order too, etc.). The clearance manager 229 helps a user determine all the various replacements planned, all the placeholder objects marked for replacements, and it communicates and tracks clearance needs for those replacements by product placement materials, etc.[0066]).


Referring to claim 14:
Rao discloses wherein the interactive tool is configured to show a user a number of instances of items flagged as being potentially subject to one or more intellectual property rights encumbrances and show a representative image of each of such instance (Rao [0034]-[0037][0041][0066][0067][0076] where the user may view the screens to select the replacement item as stated in [0037]).

Referring to claim 15:
Rao discloses wherein the interactive tool is configured to show a user a number of instances of items flagged as being potentially subject to one or more intellectual property rights encumbrances and show a representative image of each of such instance, and wherein the interactive tool allows a user to quickly navigate through the digital content presentation to each such instance (Rao [0034]-[0037][0041][0066][0067][0076] where the user may view the screens to select the replacement item as stated in [0037] and Such browsing is also conducted, based on user preference, by scenes, or from a first placeholder object to the next until the end (and back in reverse order too, etc.).[0066]).

Referring to claim 16:
Rao discloses wherein analyzing the digital content presentation includes parsing data corresponding to one or more digital images to identify instances of one or more classes of items (Rao [0050] The task of an object finder unit in the product finder service 103 (also sometimes called an object detector) is to find/locate objects in different sizes and positions in the image using the target image. For this purpose, it is routine to use classifiers which receive as input a vector comprising calculated features of an current image segment comprising the specified object[0050]).


Referring to claim 18:
Rao discloses wherein analyzing the digital content presentation includes parsing data corresponding to one or more digital images to identify instances of one or more classes of items and categorizing each item in each of the one or more classes (Rao [0050] The task of an object finder unit in the product finder service 103 (also sometimes called an object detector) is to find/locate objects in different sizes and positions in the image using the target image. For this purpose, it is routine to use classifiers which receive as input a vector comprising calculated features of an current image segment comprising the specified object. The output is a binary decision as to whether the considered image segment includes the specified object[0050]).

Referring to claim 22:
Claim 22 is rejected on the same basis as claim 1, above, with the following additions:

Rao discloses a system for automated clearance review of digital content, comprising: one or more processors; a memory coupled to the one or more processors; executable instructions stored in the memory configured upon execution by the one or more processors (Rao [0013] The computing infrastructure 107 comprises memory 163, at least one storage 165 configured to store a plurality of processing instructions, and at least one processor 161 in communication with the at least one storage[0013]).

Referring to claim 23:
Claim 23 is rejected on the same basis as claim 1, above, with the following additions:

Rao discloses non-transitory computer-readable medium having computer readable instructions embodied therein, the instructions being configured upon execution by one or more processors (Rao [0013] The computing infrastructure 107 comprises memory 163, at least one storage 165 configured to store a plurality of processing instructions, and at least one processor 161 in communication with the at least one storage[0013]).

Claims 3, 4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US 20170374399), in view of Ralph H. Folsom & Larry L. Teply, Trademarked Generic Words, 70 TRADEMARK REP. 206 (1980) (hereinafter Folsom), in view of Katz et al. (US 20180084310), and further in view of Yi, Po, Rights Clearance, posted 6/3/2016 at https://www.lexisnexis.com/lexis-practical-guidance/the-journal/b/pa/posts/rights-clearance (hereinafter Yi).

Referring to claim 3:
Rao discloses wherein the report identifies items appearing in the digital content presentation that are potentially subject to one or more intellectual property rights encumbrances (Rao [0066][0076] The clearance manager 229 helps a user determine all the various replacements planned, all the placeholder objects marked for replacements, and it communicates and tracks clearance needs for those replacements by product placement materials, etc.[0066] and The user input manager 315 also enables creating and reviewing a report identifying all clearance issues, music, products and brands used for product placements, and permission requirements that are being tracked by a permission tracking manager 377[0076]).

Rao, as modified by Folsom and Katz, discloses a system for facilitating clearance reviews for digital media (Rao [0016][0022]-[0023]).  Rao, as modified by Folsom and Katz, does not disclose wherein the items are one or more persons.

However, Yi teaches a similar system for conducting rights clearance (page 1).  Yi teaches wherein the items are one or more persons (Yi page 2 where permission must be obtained from the persons in the content).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Rao, Folsom, and Katz to incorporate where the clearance item is a person as taught by Yi because this would provide a manner for clearing the individual elements in a work (Yi page 2), thus aiding the user by avoiding legal liability for violating another’s rights.

Referring to claim 4:
Rao discloses wherein the report identifies items appearing in the digital content presentation that are potentially subject to one or more intellectual property rights encumbrances (Rao [0066][0076] The clearance manager 229 helps a user determine all the various replacements planned, all the placeholder objects marked for replacements, and it communicates and tracks clearance needs for those replacements by product placement materials, etc.[0066] and The user input manager 315 also enables creating and reviewing a report identifying all clearance issues, music, products and brands used for product placements, and permission requirements that are being tracked by a permission tracking manager 377[0076]).

Rao, as modified by Folsom and Katz, discloses a system for facilitating clearance reviews for digital media (Rao [0016][0022]-[0023]).  Rao, as modified by Folsom and Katz, does not disclose wherein the items are one or more places.

However, Yi teaches a similar system for conducting rights clearance (page 1).  Yi teaches wherein the items are one or more places (Yi page 15 where permission must be obtained from the owner of any identifiable locations).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Rao, Folsom, and Katz to incorporate where the clearance item is a place as taught by Yi because this would provide a manner for clearing the individual elements in a work (Yi page 2), thus aiding the user by avoiding legal liability for violating another’s rights.

Referring to claim 8:
Rao discloses wherein the report identifies items appearing in the digital content presentation that are potentially subject to one or more intellectual property rights encumbrances (Rao [0066][0076] The clearance manager 229 helps a user determine all the various replacements planned, all the placeholder objects marked for replacements, and it communicates and tracks clearance needs for those replacements by product placement materials, etc.[0066] and The user input manager 315 also enables creating and reviewing a report identifying all clearance issues, music, products and brands used for product placements, and permission requirements that are being tracked by a permission tracking manager 377[0076]).

Rao, as modified by Folsom and Katz, discloses a system for facilitating clearance reviews for digital media (Rao [0016][0022]-[0023]).  Rao, as modified by Folsom and Katz, does not disclose wherein the items are one or more buildings.

However, Yi teaches a similar system for conducting rights clearance (page 1).  Yi teaches wherein the items are one or more buildings (Yi page 15 where permission must be obtained from the owner of any identifiable buildings).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Rao, Folsom, and Katz to incorporate where the clearance item is a building as taught by Yi because this would provide a manner for clearing the individual elements in a work (Yi page 2), thus aiding the user by avoiding legal liability for violating another’s rights.

Referring to claim 10:
Rao discloses wherein the report identifies items appearing in the digital content presentation that are potentially subject to one or more intellectual property rights encumbrances (Rao [0066][0076] The clearance manager 229 helps a user determine all the various replacements planned, all the placeholder objects marked for replacements, and it communicates and tracks clearance needs for those replacements by product placement materials, etc.[0066] and The user input manager 315 also enables creating and reviewing a report identifying all clearance issues, music, products and brands used for product placements, and permission requirements that are being tracked by a permission tracking manager 377[0076]).

Rao, as modified by Folsom and Katz, discloses a system for facilitating clearance reviews for digital media (Rao [0016][0022]-[0023]).  Rao, as modified by Folsom and Katz, does not disclose wherein the items are one or more works of art.

However, Yi teaches a similar system for conducting rights clearance (page 1).  Yi teaches wherein the items are one or more works of art (Yi page 14 where artwork requires clearance).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Rao, Folsom, and Katz to incorporate where the clearance item is artwork as taught by Yi because this would provide a manner for clearing the individual elements in a work (Yi page 2), thus aiding the user by avoiding legal liability for violating another’s rights.

Claims 9, 17, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US 20170374399), in view of Ralph H. Folsom & Larry L. Teply, Trademarked Generic Words, 70 TRADEMARK REP. 206 (1980) (hereinafter Folsom), in view of Katz et al. (US 20180084310), and further in view of Wold (US 20190028766).

Referring to claim 9:
Rao discloses wherein the report identifies items appearing in the digital content presentation that are potentially subject to one or more intellectual property rights encumbrances (Rao [0066][0076] The clearance manager 229 helps a user determine all the various replacements planned, all the placeholder objects marked for replacements, and it communicates and tracks clearance needs for those replacements by product placement materials, etc.[0066] and The user input manager 315 also enables creating and reviewing a report identifying all clearance issues, music, products and brands used for product placements, and permission requirements that are being tracked by a permission tracking manager 377[0076]).

Rao, as modified by Folsom and Katz, discloses a system for facilitating clearance reviews for digital media (Rao [0016][0022]-[0023]).  Rao, as modified by Folsom and Katz, does not disclose wherein the items are one or more vehicles.

However, Wold teaches a similar system for conducting rights clearance (page 1).  Wold teaches wherein the items are one or more vehicles (Wold [0057] ...whether the video contains particular types of scenes (e.g., space, desert, jungle, city, automobile, etc.)...[0057]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Rao, Folsom, and Katz to incorporate where the clearance item is a building as taught by Wold because this would provide a manner for identifying video media content items (Wold [0057]), thus aiding the user by including them in a clearance report to avoid legal liability for violating another’s rights.

Referring to claim 17:
Rao, as modified by Folsom and Katz, discloses a system for facilitating clearance reviews for digital media (Rao [0016][0022]-[0023]).  Rao, as modified by Folsom and Katz, does not disclose wherein the one or more classes of items include text, faces, vehicles, or buildings.

However, Wold teaches a similar system for conducting rights clearance (page 1).  Wold teaches wherein the one or more classes of items include text, faces, vehicles, or buildings (Wold [0018] Embodiments are described for classifying media content items. A media content item may be audio (e.g., a song or album), an image, a video, text, or other work[0018]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Rao, Folsom, and Katz to incorporate classifying as taught by Wold because this would provide a manner for identifying video media content items (Wold [0018]), thus aiding the user by including them in a clearance report to avoid legal liability for violating another’s rights.

Referring to claim 19:
Rao, as modified by Folsom and Katz, discloses a system for facilitating clearance reviews for digital media (Rao [0016][0022]-[0023]).  Rao, as modified by Folsom and Katz, does not disclose wherein analyzing the digital content presentation includes parsing digital audio data to identify instances of one or more classes of items.

However, Wold teaches a similar system for conducting rights clearance (page 1).  Wold teaches wherein analyzing the digital content presentation includes parsing digital audio data to identify instances of one or more classes of items (Wold [0018] Embodiments are described for classifying media content items. A media content item may be audio (e.g., a song or album), an image, a video, text, or other work[0018]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Rao, Folsom, and Katz to incorporate classifying as taught by Wold because this would provide a manner for identifying video media content items (Wold [0018]), thus aiding the user by including them in a clearance report to avoid legal liability for violating another’s rights.

Referring to claim 20:
Rao, as modified by Folsom and Katz, discloses a system for facilitating clearance reviews for digital media (Rao [0016][0022]-[0023]).  Rao, as modified by Folsom and Katz, does not disclose wherein the one or more classes of items include music, dialog, or sound effects.

However, Wold teaches a similar system for conducting rights clearance (abstract).  Wold teaches wherein the one or more classes of items include music, dialog, or sound effects (Wold [0018] Embodiments are described for classifying media content items. A media content item may be audio (e.g., a song or album), an image, a video, text, or other work[0018]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Rao, Folsom, and Katz to incorporate classifying as taught by Wold because this would provide a manner for identifying video media content items (Wold [0018]), thus aiding the user by including them in a clearance report to avoid legal liability for violating another’s rights.



Referring to claim 21:
Rao, as modified by Folsom and Katz, discloses a system for facilitating clearance reviews for digital media (Rao [0016][0022]-[0023]).  Rao, as modified by Folsom and Katz, does not disclose wherein analyzing the digital content presentation includes parsing digital audio data to identify instances of one or more classes of items and categorizing each item in each of the one or more classes.

However, Wold teaches a similar system for conducting rights clearance (abstract).  Wold teaches
 wherein analyzing the digital content presentation includes parsing digital audio data to identify instances of one or more classes of items and categorizing each item in each of the one or more classes (Wold [0018][0025] Embodiments are described for classifying media content items. A media content item may be audio (e.g., a song or album), an image, a video, text, or other work[0018] and In an embodiment, the media content item is provided to an input of a machine learning model in a media classification profile and determined to be of a classification which warrants additional processing.[0025]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Rao, Folsom, and Katz to incorporate classifying as taught by Wold because this would provide a manner for identifying video media content items (Wold [0018]), thus aiding the user by including them in a clearance report to avoid legal liability for violating another’s rights.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday: 7:30-4:30 CT and Friday 7:30-12 CT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aryan Weisenfeld can be reached on 571-272-6602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689